Citation Nr: 0432569	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  01-07 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected anxiety disorder, currently evaluated as 
fifty (50) percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1939 to 
December 1944.  

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision issued by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an increased evaluation for 
service-connected anxiety reaction, previously diagnosed as 
petit mal epilepsy and currently evaluated as 50 percent 
disabling.  Appeal to the Board was perfected.

The veteran waived his right to a hearing before a Veterans 
Law Judge of the Board.  See appeal to the Board, VA Form 9. 

On November 24, 2004, the Board granted the veteran's motion 
to advance his appeal on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim of entitlement to an 
evaluation higher than 50 percent for service-connected 
anxiety disorder.  Further development would ensure that the 
veteran's due process rights, including those associated with 
the Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), 
and VA regulations implementing VCAA, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004), are met.  The bases for 
remand are set forth below.  



VCAA Notification

The record indicates that the veteran was not provided 
adequate VCAA notification consistent with the statute, VA 
implementing regulations, and controlling law, including 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), specific to 
the anxiety disorder increased rating claim at any time 
during the appeal after the enactment of VCAA in late 2000.  
The Board recognizes that 38 C.F.R. § 3.159 concerning VA 
duties to notify and assist is set forth in the March 2003 
and May 2004 Supplemental Statements of the Case (SSOCs).  
However, it is of the opinion that, in this case, the SSOCs, 
issued years after enactment of the law and toward the end of 
the appeal period, alone, do not constitute adequate VCAA 
notice as contemplated by controlling law.     

At minimum, a valid VCAA notice must: 

(a)	explain VA's duties and veteran's rights under 
VCAA; and
 
(b)	specifically inform the veteran about information 
and evidence (i) required to substantiate the claim (to 
include a discussion of relevant regulations and rating 
criteria applicable to the disability at issue); (ii) 
not of record necessary to substantiate the claim; 
(iii) that VA will seek to provide; and (iv) that the 
veteran is expected to provide; and 

(c)	ask the veteran whether he has any evidence in his 
possession that pertains to the claim.  

Such notice is to be provided on remand, and further claim 
development should be undertaken as appropriate after such 
notice is given.  Such development could entail, e.g., 
obtaining additional relevant medical records.

VA Compensation and Pension (C&P) Psychiatric Examination

The most recent VA C&P psychiatric examination for service-
connected anxiety disorder was performed in October 2000, 
approximately a month after the veteran filed an increased 
evaluation claim from which this appeal arises, and more than 
four years ago.  A review of the evidence of record from 
October 2000 forward does not show that the veteran 
specifically alleges that anxiety disorder symptoms have 
worsened since October 2000.  

Nonetheless, in this appeal, the veteran maintains that a 50 
percent rating is not commensurate to the extent of 
disability caused by the anxiety disorder, and his 
representative has urged the Board to consider whether a 
four-year old psychiatric examination report may be stale for 
the purposes of evaluating this increased evaluation claim.  
See representative's September 2004 statement.  In this 
connection, the Board notes that VA may request re-
examinations as appropriate "to ensure that a disability is 
accurately rated."  See 38 C.F.R. § 3.327(a) (2004).  It 
also is VA policy, generally, to afford a veteran every 
reasonable opportunity to substantiate a claim.  In light of 
these considerations, the Board finds that, here, another, 
more contemporaneous C&P examination is warranted to give the 
veteran such an opportunity.     

Therefore, the Board finds that further development in the 
form of (a) a full VCAA notice, after which further 
evidentiary development should be undertaken as appropriate; 
and (b) a more contemporaneous C&P psychiatric examination is 
warranted before the anxiety disorder increased evaluation 
claim is adjudicated on its merits.  The claim is remanded, 
via the AMC in Washington, D.C., for the following actions:

1.  Review the claims folder and ensure 
that all notice and assistance 
requirements of the VCAA, VA regulations 
implementing VCAA, and all controlling 
precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), are 
met before further readjudication of the 
claim.  Compliance with this directive 
includes sending the veteran a VCAA 
notice, which should, at minimum, include 
the elements described above on page 3 of 
this remand order.  Further evidentiary 
development should be undertaken as 
appropriate following such notification.    

2.  Ask the veteran and/or his 
representative whether there exists any 
evidence not currently of record but 
relevant to the anxiety disorder 
increased evaluation claim.  If so, 
obtain and associate them with the claims 
folder.  

3.  Schedule the veteran for a VA C&P 
psychiatric examination by a qualified 
medical professional to determine the 
current extent of the veteran's anxiety 
disorder following a review of the 
veteran's claims folder, which should 
include a complete copy of this remand 
order.  In connection with the 
examination, appropriate diagnostic 
testing, if deemed warranted by the 
examiner.  The examination should be 
conducted consistent with American 
Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV).  

4.  Associate with the claims folder the 
examiner's report and/or written opinion, 
as well as pertinent diagnostic testing 
report(s).  Conduct any other appropriate 
evidentiary development.  Thereafter, 
review the entire record and readjudicate 
the claim.  
     
5.  If the decision is adverse to the 
veteran, issue an updated Supplemental 
Statement of the Case and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.  Thereafter, the claim should be 
directed to the Board, if in order.  

The veteran is advised that, if a C&P examination is 
scheduled, then it is his responsibility to report for the 
examination and to cooperate in the development of the case.  
Consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2004).        

The veteran is not required to take action in response to 
this remand order, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




